Order reversed on the law without costs, motion denied, cross claims reinstated and cross motion granted. Same Memorandum as in Show Car Speed Shop v United States Fid. & Guar. Co. (192 AD2d 1063 [decided herewith]). All concur except Balio and Fallon, JJ., who dissent and vote to affirm in the same dissenting Memorandum as in Show Car Speed Shop v United States Fid. & Guar. Co. (192 AD2d 1063,1065 [decided herewith]). (Appeal from Order of Supreme Court, Seneca County, Falvey, J. — Summary Judgment.) Present — Denman, P. J., Green, Balio, Fallon and Boehm, JJ.